Title: To John Adams from William Cooper, 13 February 1801
From: Cooper, William
To: Adams, John



Sir
Feby. 13th. 1801

By the provisions of the Act respecting the Judiciary, which has just become a Law—a new District in the Northern part of the State of New-York is created; In which the Offices of Attorney & Marshal are to be filld. by new appointments—relying upon the belief that your Excellency is willing to receive all information relating to the suitableness of persons for any employment which is vacant—we have taken the liberty of stating our belief that William Pitt Beers Esquire of the City of Albany is a proper person to fill the office of Attorney and that James Dole Esqr—of Troy is a proper person for the office of Marshall of said District—and we recommend the aforesaid persons to be nominated for the same—
We are very respectfully your /  Excellencys Servts.
William CooperHenry GlenJonas PlattJohn Bird